Order filed October 6, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00477-CV
                                     ____________

                       HARMONHINDER S. BHATIA, Appellant

                                             V.

   WOODLANDS NORTH HOUSTON HEART CENTER P.L.L.C., NORTH
       HOUSTON HEART CENTER P.L.L.C., NORTHWEST HOUSTON
  CARDIOVASCULAR IMAGING CENTER II, LTD., BACL INVESTMENTS
L.L.C., VINCENT AQUINO, M.D., F.A.C.C., GARY GOLEMAN, M.D., F.A.C.C.,
           BRUCE LACHTERMAN, M.D., F.A.C.C., ET AL, Appellees


                        On Appeal from the 270th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-09704


                                        ORDER
       The reporter's record in this case was originally due July 5, 2011. See Tex. R. App.
P. 35.1. On September 8, 2011, the clerk of this court sent a letter to Norma Duarte, one of
court reporters on this case, informing her that her portion of the record had not been filed.

       The court has not received a request to extend time for filing the record. The
record has not been filed with the court. We therefore issue the following order.
      We order Norma Duarte, the court reporter, to file her portion of the record in this
appeal on or before October 31, 2011.



                                    PER CURIAM




                                           2